Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I - a semiconductor chip having a power delivery network on the second face, as shown in cross-sectional Figs. 2A, 4, 6.
Subspecies I(a) – A power rail located only in the device isolation layer, as shown in Figs. 1 and 2A.
Subspecies I(a)(i) - The penetration via having the seed pattern formed of the same material as the first conductive pattern and different from the second conductive pattern, as shown in Fig. 2A.
Subspecies I(a)(ii) - The penetration via having the seed pattern formed of a different material from the first conductive pattern and the same as the second conductive pattern, as shown in Fig. 4.
Subspecies I(a)(iii) - The penetration via having the seed pattern formed of a different material from both the first conductive pattern and the second conductive pattern, as shown in Fig. 6.
Subspecies I(b) – A power rail located only at substantially the same height as the first upper interconnection lines, as shown in Figs. 19 and 20A.
Subspecies I(b)(i) - The penetration via having the seed pattern formed of the same material as the first conductive pattern and different from the second conductive pattern, as shown in Fig. 2A.
Subspecies I(b)(ii) - The penetration via having the seed pattern formed of a different material from the first conductive pattern and the same as the second conductive pattern, as shown in Fig. 4.
Subspecies I(b)(iii) - The penetration via having the seed pattern formed of a different material from both the first conductive pattern and the second conductive pattern, as shown in Fig. 6.
Subspecies I(c) – A plurality of power rails located in both the device isolation layer and at substantially the same height as the first upper interconnection lines, as shown in Figs. 21 and 22.
Subspecies I(c)(i) - The penetration via having the seed pattern formed of the same material as the first conductive pattern and different from the second conductive pattern, as shown in Fig. 2A.
Subspecies I(c)(ii) - The penetration via having the seed pattern formed of a different material from the first conductive pattern and the same as the second conductive pattern, as shown in Fig. 4.
Subspecies I(c)(iii) - The penetration via having the seed pattern formed of a different material from both the first conductive pattern and the second conductive pattern, as shown in Fig. 6.
Species II - a semiconductor chip without a power delivery network on the second face, as shown in cross-sectional Fig. 24.
Subspecies II(a) – The semiconductor package configuration having semiconductor chips disposed on an interposer, as shown in Fig. 23.
Subspecies II(a)(i) - The penetration via having the seed pattern formed of the same material as the first conductive pattern and different from the second conductive pattern, as shown in Fig. 2A.
Subspecies II(a)(ii) - The penetration via having the seed pattern formed of a different material from the first conductive pattern and the same as the second conductive pattern, as shown in Fig. 4.
Subspecies II(a)(iii) - The penetration via having the seed pattern formed of a different material from both the first conductive pattern and the second conductive pattern, as shown in Fig. 6.
Subspecies II(b) – The semiconductor package configuration having a penetrating via structure connecting an upper chip to a package substrate, as shown in Fig. 25.
Subspecies II(b)(i) - The penetration via having the seed pattern formed of the same material as the first conductive pattern and different from the second conductive pattern, as shown in Fig. 2A.
Subspecies II(b)(ii) - The penetration via having the seed pattern formed of a different material from the first conductive pattern and the same as the second conductive pattern, as shown in Fig. 4.
Subspecies II(b)(iii) - The penetration via having the seed pattern formed of a different material from both the first conductive pattern and the second conductive pattern, as shown in Fig. 6.
Subspecies II(c) – The semiconductor package configuration having a penetrating via structure connecting a lower chip to a package substrate, as shown in Fig. 26.
Subspecies II(c)(i) - The penetration via having the seed pattern formed of the same material as the first conductive pattern and different from the second conductive pattern, as shown in Fig. 2A.
Subspecies II(c)(ii) - The penetration via having the seed pattern formed of a different material from the first conductive pattern and the same as the second conductive pattern, as shown in Fig. 4.
Subspecies II(c)(iii) - The penetration via having the seed pattern formed of a different material from both the first conductive pattern and the second conductive pattern, as shown in Fig. 6.

The species are independent or distinct because, as the figures and sections of the specification show, the species have mutually exclusive characteristics.  In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the species require different fields of search (for example, searching different classes/subclasses or electronic resources or employing different search queries);
the prior art applicable to one species would not likely be applicable to the other species;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, paragraph a.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to all species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817    

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817